FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TAO LIU,                                         No. 10-73361

               Petitioner,                       Agency No. A075-730-025

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Tao Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

decision denying his motion to reopen and rescind his in absentia removal order.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir. 2002), we grant and

remand the petition for review.

      The IJ abused his discretion in denying Liu’s motion on the ground that Liu

“has not provided evidence to suggest” his immigration consultant attended Liu’s

asylum interview and immigration proceedings unbeknownst to Liu, where Liu

provides an outline of the events in his sworn affidavit. See Celis-Castellano, 298

F.3d at 892 (“[T]he Board must accept the facts in an alien’s affidavit as true

unless inherently unbelievable.”).

      We grant the petition and remand.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                       10-73361